Citation Nr: 0933636	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  05-26 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE


Entitlement to service connection for a dental condition, to 
include as secondary to irritable bowel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from June 1982 to January 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied the Veteran's claim of 
entitlement to service connection for a dental condition.  
The Veteran perfected a timely appeal of this determination 
to the Board.  This matter was previously before the Board in 
November 2007 and the claim was remanded for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran's claim was remanded in November 2007, in part, 
for the Veteran to be afforded a VA examination.  The Veteran 
was examined in May 2009.  The examiner was asked to provide 
an opinion as to (1) whether the Veteran had a current dental 
disorder, (2) if so, what the nature of any such disorder 
was, and (3) whether it was at least as likely as not 
(whether there is a 50 percent chance or more) that any such 
disorder was incurred or permanently aggravated during the 
Veteran's period of service, or was otherwise etiologically 
related to either the Veteran's period of service or his 
service-connected irritable bowel syndrome in any way.  The 
May 2009 examination report does not adequately express an 
opinion as to whether it is at least as likely as not that 
any such dental disorder was incurred or permanently 
aggravated during the Veteran's period of service, or is 
otherwise etiologically related to either the Veteran's 
period of service or his service-connected irritable bowel 
syndrome in anyway.  Such an opinion is necessary in order to 
adjudicate the Veteran's claim.  

Based on the foregoing, the Board therefore reluctantly 
concludes that this matter must be remanded for compliance 
with the Board's November 2007 remand instructions.  As the 
Court has stated,

[A] remand by this Court or the Board confers on the Veteran 
or other claimant, as a matter of law, the right to 
compliance with the remand orders.  We hold further that a 
remand by this Court or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  If possible, the May 2009 examiner 
should be asked to prepare an addendum 
opinion to the May 2009 examination 
report.  If the May 2009 examiner is not 
available than a VA examiner with the 
appropriate expertise should provide an 
addendum opinion to the May 2009 
examination report.  The claims file and a 
copy of this Remand must be provided to 
the examiner for review.  The examiner 
should note in the examination report that 
he or she has reviewed the claims file.  
Based on a review of the claims file, the 
examiner should specifically express an 
opinion as to (1) whether the Veteran has 
a current dental disorder, (2) if so, what 
the nature of any such disorder is, and 
(3) whether it is at least as likely as 
not (whether there is a 50 percent chance 
or more) that any such disorder was 
incurred or permanently aggravated during 
the Veteran's period of service, or is 
otherwise etiologically related to either 
the Veteran's period of service or his 
service-connected irritable bowel syndrome 
in any way.  A complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
set forth.  The report of the examination 
should be associated with the claims file.

2.  After undertaking any additional 
development or notice deemed appropriate, 
the RO should review the entire 
evidentiary record and readjudicate the 
issue on appeal.  If any remaining benefit 
sought is not granted to the Veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of the 
case to the Veteran and his 
representative.  The requisite period of 
time for a response should be afforded.  
Thereafter, the case should be returned to 
the Board for further appellate review, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)











This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




